t c memo united_states tax_court steven michael ryan petitioner v commissioner of internal revenue respondent docket no filed date steven michael ryan pro_se michael j calabrese for respondent memorandum opinion powell special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioner's federal_income_tax and an addition_to_tax under sec_1 section references are to the internal_revenue_code in effect for the year at issue and rule references are to the tax_court rules_of_practice and procedure a in the respective amounts of dollar_figure and dollar_figure petitioner resided in huntsville alabama at the time the petition was filed the issue is whether this court has jurisdiction to adjudicate petitioner's dispute with westinghouse electric corp westinghouse and or commonwealth edison co edison the facts are undisputed and may be summarized as follows edison operated a nuclear power plant in zion illinois during edison contracted with westinghouse to supply certain training services at zion and westinghouse contracted with petitioner to supply those services westinghouse's contract with petitioner provided that petitioner would be paid dollar_figure per hour under the contract between westinghouse and edison westinghouse apparently was paid dollar_figure per hour westinghouse terminated the contract it had with petitioner in june of westinghouse paid petitioner dollar_figure during in petitioner also received dollar_figure in unemployment_compensation dollar_figure as wages from various employers and dollar_figure of interest_income for reasons discussed infra petitioner did not file a federal_income_tax return for the income set forth above constitutes the predicate for the notice_of_deficiency petitioner does not dispute that he received the income nor does he contest the computation of the tax rather as we understand petitioner contends that he was an employee of edison and that he had been wrongfully deprived of dollar_figure per hour by edison and or westinghouse petitioner therefore seeks a determination by this court regarding the dispute he has with westinghouse and or edison or urges this court to order respondent to decide the dispute in order to obtain this remedy petitioner refused to file his return this court is a court of limited jurisdiction and that jurisdiction is limited to redetermining the correct amount of a deficiency sec_7442 sec_6214 see also 104_tc_670 and cases cited therein that jurisdiction does not extend to resolving disputes between petitioner and other parties lewicki v commissioner tcmemo_1974_86 with respect to the deficiency in this case petitioner concedes that he received the income determined by respondent and that respondent's computation of the deficiency is correct whatever the dispute between petitioner and westinghouse edison may be we have no jurisdiction to decide the matter nor do we have the jurisdiction to order respondent to do so while petitioner does not address respondent's determination with respect to the addition_to_tax sec_6651 provides for an addition_to_tax for failure to timely file a return unless it is shown that such failure is due to reasonable_cause and not due to wilful neglect petitioner's alleged reason for his failure_to_file his return was to cause respondent to become embroiled in his dispute with westinghouse edison petitioner knew he was required to file a return and this is not reasonable_cause for failing to do so decision will be entered for respondent
